Case 1:16-cv-00195-GNS-HBB Document 23 Filed 09/11/20 Page 1 of 4 PageID #: 266




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                BOWLING GREEN DIVISION

 EARL VINCENT, JR.                                                                     PETITIONER

 v.                                                     CIVIL ACTION NO. 1:16-CV-P195-GNS

 DeEDRA HART                                                                          RESPONDENT

                                  MEMORANDUM AND ORDER

        Before the Court is pro se Petitioner’s motion for leave to change the name of

 Respondent (DN 17) and motion for relief (DN 18). Respondent has filed a response (DN 19) to

 the motion for relief.

        On December 8, 2016, Petitioner through counsel filed a 28 U.S.C. § 2254 petition. On

 July 24, 2017, the Court dismissed the petition with prejudice as time-barred.

        In his motion for relief (DN 18) which is dated February 28, 2020, and which Petitioner

 files pro se, Petitioner asks for relief in this action under Fed. R. Civ. P. 60 due to the

 abandonment of his counsel in this action. He also alleges that it was counsel who did not timely

 file the habeas petition, missing the deadline to file the habeas petition in this Court by 64 days.

        Respondent argues that a prisoner’s use of Fed. R. Civ. P. 60 to vacate a previously

 denied habeas petition should be treated as a second or successive petition and that

 miscalculation by an inmate’s habeas counsel does not in itself constitute a basis for equitable

 tolling. Respondent further points out that Petitioner is not entitled to assistance of counsel in

 filing a habeas petition and could have filed the petition himself.

        First, the Court considers whether this is a properly brought Rule 60(b) motion. In

 Gonzalez v. Crosby, 545 U.S. 524, 532 (2005), the Supreme Court concluded that a Rule 60(b)

 motion alleging that the federal courts had misapplied the statute of limitations for federal habeas
Case 1:16-cv-00195-GNS-HBB Document 23 Filed 09/11/20 Page 2 of 4 PageID #: 267




 corpus petitions under 28 U.S.C. § 2244(d), was properly considered under Federal Rule of Civil

 Procedure 60(b) and not as a successive petition. That is the situation here.

        Petitioner’s motion refers specifically to Rule 60(b)(5) and (6) and Rule 60(c)(1).

 Under Fed. R. Civ. P. 60(b):

        On motion and just terms, the court may relieve a party or its legal representative
        from a final judgment, order, or proceeding for the following reasons:

        (1) mistake, inadvertence, surprise, or excusable neglect;

        (2) newly discovered evidence that, with reasonable diligence, could not have
        been discovered in time to move for a new trial under Rule 59(b);

        (3) fraud (whether previously called intrinsic or extrinsic), misrepresentation, or
        misconduct by an opposing party;

        (4) the judgment is void;

        (5) the judgment has been satisfied, released, or discharged; it is based on an
        earlier judgment that has been reversed or vacated; or applying it prospectively is
        no longer equitable; or

        (6) any other reason that justifies relief.

        Rule 60(c)(1) provides: “A motion under Rule 60(b) must be made within a

 reasonable time--and for reasons (1), (2), and (3) no more than a year after the entry of

 the judgment or order or the date of the proceeding.”

        The Court can discern no basis for the application of Rule 60(b)(5).

        In considering whether Petitioner has shown that he is entitled to relief under

 Rule 60(b)(6), first, it does not appear that Petitioner filed his motion within a reasonable time as

 required by the Rule. See, e.g., Horton v. Sheets, No. 2:07-CV-525, 2012 WL 3777431, at *2

 (S.D. Ohio Aug. 30, 2012) (finding Rule 60(b)(6) motion untimely where pro se petitioner

 waited more than two years after the Supreme Court issued its decision in Holland v. Florida,

 560 U.S. 631 (2010), to file his motion for reconsideration in light of that decision and failed to

                                                      2
Case 1:16-cv-00195-GNS-HBB Document 23 Filed 09/11/20 Page 3 of 4 PageID #: 268




 explain this delay). Here, Petitioner’s only reason that this motion was filed over two and half

 years after dismissal of his petition is that, at some unspecified time, he discussed this case with

 another inmate who suggested that “he could probably get his habeas action reopened under the

 equitable tolling doctrine,” and that, thereafter, he asked an inmate legal aide to prepare the

 instant motion.

        In any event, Petitioner does not present a situation such that his attorney’s actions

 warrant the application of equitable tolling here. Although he asserts that his habeas counsel

 abandoned him and that her actions arose to the level of egregious attorney misconduct, it

 appears that counsel simply filed the petition late. The petition, prepared by counsel, states that

 it was filed as a “‘bare bones’ petition intended to sufficiently raise all claims which the

 undersigned has a good faith bases to believe are viable to ensure that the petition is timely

 filed.” It also states that it was filed within the one-year time limit. Clearly, counsel believed,

 mistakenly, that the petition was brought within the limitations period. As such, Petitioner has

 not shown that equitable tolling due to attorney conduct applies. See Holland v. Florida, 560

 U.S. at 651-52 (“‘[A] garden variety claim of excusable neglect,’ such as a simple

 ‘miscalculation’ that leads a lawyer to miss a filing deadline does not warrant equitable tolling.”)

 (internal citations omitted). Petitioner has not shown that he is entitled to relief under

 Rule 60(b)(6). West v. Carpenter, 790 F.3d 693, 696-97 (6th Cir. 2015) (“Rule 60(b)(6) applies

 only in exceptional or extraordinary circumstances where principles of equity mandate relief.”).

        Accordingly, and being otherwise sufficiently advised,

        IT IS ORDERED that Petitioner’s motion for relief (DN 18) is DENIED.




                                                   3
Case 1:16-cv-00195-GNS-HBB Document 23 Filed 09/11/20 Page 4 of 4 PageID #: 269




         IT IS FURTHER ORDERED that Petitioner’s motion for leave to change the name of

 Respondent (DN 17) is DENIED as moot.

 Date: September 10, 2020




 cc:     Petitioner, pro se
         Counsel of record
 4416.009




                                             4
